Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objections to the Specification
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Rejections Under 35 U.S.C. §101
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
Applicant asserts that the recitation of a “computer-implemented method” overcomes the rejection (see response pg. 6, 5th par.). The examiner respectfully disagrees. The recitation of a “computer-implemented method” constitutes no more than an instruction to implement the method with/on a computer and thus does not, alone or in combination with the other additional elements, integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (see e.g. MPEP 2106.04(a)(2)(III)(C)).
Applicant asserts the recitation of “a step of data mining” cannot be performed as a mental act (see response pg. 6, 7th par.). The examiner respectfully disagrees. First the claims recite “model mining” not “data mining”. Second the specification mentions neither. Third even if such limitation(s) were supported neither appears to require any particular amount of data. For instance, the example provided in figs. 3-6 is clearly small enough that, at least with the aid of pen and paper, a human mind could perform the recited analyses. 
Applicant asserts the “providing” and/or “prompting” implies, e.g., a monitor, and occurs “automatically from events” (pg. 7, 1st par.). First, even if “a monitor” is read into the claims this constitutes only a generic recitation of general computer hardware and thus does not, alone or in combination with the other additional elements, integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Further, a step occurring as a result of an event does not place the claim outside of what the human mind is capable of. (i.e. humans react to events all the time). Finally, even if the claim explicitly recited this response occurred “automatically” (it does not) such automation would amount to, at most, instructions to implement the method using a computer which is insufficient to, alone or in combination with the other additional elements, integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Applicant asserts that the models are “software models” and thus “cannot exist only in a mental plane”. Initially, as disclosed in the specification (e.g. par. [0002]) the term software model appears to describe a model of software. It is not clear why such terminology would be thought to prohibit performance in the human mind. For example, as noted above, the models shown if figs. 3-6 appear well within the realm of a mental process.
Finally, the applicant asserts that the “iteration” requires automation. First, as indicated above, this level of automation would at best indicate the method is performed by a computer and thus is insufficient to overcome the rejection. Further, humans can and do repeat mental actions. Thus achieve the claimed “iteration” can be performed in the human mind. 
Accordingly, the claim recites a mental process and the additional elements do not integrate the mental process into a practical application or amount to significantly more than the abstract idea.

Rejections Under 35 U.S.C. §103
Applicant’s arguments, see pp. 8-12, filed 8/24/22, have been fully considered and are persuasive.  Accordingly the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the values and instances " in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-13 depend from claim 8 and are rejected accordingly.
Claim 14 recites language similar to claim 8 and is thus similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 11 and 13-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. 
Claim 8 recites: 
A computer implemented method for the identification of similarities and dissimilarities of mappings between elements of a first model and elements of a second model, an element being one of: an object, a link, a node, a class, an attribute, an activity, or a flow, wherein the method uses a processor for performing a model mining of the elements of both models in accordance with pre-defined rules, at least one of the pre-defined rules involving the four following analyses: 
a semantic analysis of the elements; 
a syntactic analysis of the elements; 
a structural analysis of the elements; and 
a data-based analysis of the elements, comprising analysis of the values and instances of the elements; and 
wherein based on these analyses, similarities and dissimilarities mappings between the elements of the first model and the second model are identified and are provided to a user,
wherein upon a change of a similarity into a dissimilarity mapping, the method comprises a step of prompting the user with at least one suggestion of a modification of one of the models to restore the similarity, based on a ranking of the identified dissimilarities,
wherein the step of model mining is performed on a support model of the first model, a support model of the second model, and a support model that is common to both the first and the second model,
wherein one of the models is a software model, representing the data structure, the control flow, or the network structure of a software,
wherein after the user follows the at least one suggestion of a modification to restore the similarity, the steps of model mining and identification of similarities and dissimilarities mappings based on the analyses of the model mining are carried out again iteratively, until the suppression of all the dissimilarities, and
wherein at each iteration, a respective confidence indicator is calculated for each analysis and the rules applied to the model mining step are updated when the respective confidence indicators exceed a respective pre-determined threshold.

But for the recitation of a “computer” and a “processor” these steps describe analysis of data which can be performed in the human mind and thus are directed to a mental process. More specifically, the steps of model mining including semantic, syntactic, structural and data-based analysis of the elements describe no more than observation and evaluation of the respective elements and/or their values. Similarly, the “ranking” of the dissimilarities constitutes no more than an evaluation/judgement. The steps of “providing” similarities/dissimilarities and “prompting” the user with a suggestion describe no more than providing the user with information to observe. Finally, the iteration constitutes no more that repeating the observations/evaluations and does not change the above analysis. Accordingly, the claim(s) are directed to an abstract mental process.
This judicial exception is not integrated into a practical application because the additional elements (“[a] computer]” and “a processor”) are only recited at a high level of generality describing only generic computer functionality and thus amounts to no more than instructions to implement the method on a computer. 
To the extent that it may be argued that the “providing” and/or “prompting” require some form of hardware (e.g. a display), even if such limitations are read into the claims this would amount to no more than a generic recitation of computing hardware performing generic computer functionality and thus also amount to no more that instructions to implement the method on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons.
Claims 11 and 13 further recite details of the analysis and what is analyzed but do not present actions which could not be performed in the human mind and are thus also directed to an abstract idea.
Claim 14 recites a computing device for performing the method of claim 8 and thus is also directed to an abstract idea. 
Further, the additional elements of “A computing device comprising a memory element and a processor” are only recited at a high level of generality and describe only generic computing functionality. Accordingly, they do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the abstract idea. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199